IN THE SUPREME COURT OF THE STATE OF IDAHO
                                  Docket No. 47130

  In the Interest of:                                        )
  Jane Doe I and Jane Doe II,                                )
  Children Under Eighteen (18) Years of Age.                 )
  --------------------------------------------------------
                                                             )
  STATE OF IDAHO, DEPARTMENT OF
  HEALTH AND WELFARE,                                        )
                                                             )
       Petitioner-Respondent,                                )   Boise, October 2019 Term
                                                             )
  v.                                                         )   Opinion filed: December 23, 2019
                                                             )
  JOHN DOE (2019-16),
                                                             )   Karel A. Lehrman, Clerk
       Respondent-Appellant,                                 )
                                                             )
  and                                                        )
                                                             )
  GUARDIAN AD LITEM,                                         )
                                                             )
       Guardian Ad Litem-Respondent.
                                                             )


         Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
         Perce County. Victoria Olds, Magistrate Judge.

         The order of the magistrate court is affirmed.

         Knowlton & Miles, PLLC, Lewiston, for appellant. Paul C. Alexander argued.

         Lawrence G. Wasden, Idaho Attorney General, Lewiston, for respondent. Floyd L. E.
         Swanton argued.

         Nolta Law Office, Lewiston, for respondent Guardian Ad Litem. Paige M. Nolta argued.

                                        _____________________________
BURDICK, Chief Justice.
         John Doe (“Father”) appeals the magistrate court’s termination of his parental rights to
his minor children Jane Doe I (“B.L.S.”) and Jane Doe II (“A.C.S.”). On December 11, 2018, the
Idaho Department of Health and Welfare (“Department”) filed a petition to terminate Father’s
parental rights to B.L.S. and A.C.S. After a four-day trial, the magistrate court found by clear


                                                         1
and convincing evidence that termination was proper on the grounds of neglect and that
termination was in the best interests of the children. The magistrate court also terminated the
parental rights of Jane Doe (“Mother”), who filed a separate appeal regarding termination of her
parental rights to B.L.S., A.C.S., and a third child, X.V.S. (not included in Father’s appeal). On
June 11, 2019, the magistrate court entered a final order terminating Father’s parental rights. We
affirm.
                      I. FACTUAL AND PROCEDURAL BACKGROUND
          This appeal concerns the termination of Father’s parental rights to his two minor children,
B.L.S. (born March 25, 2008) and A.C.S. (born December 24, 2017). On Christmas Eve, 2017,
the Department received a referral when A.C.S. was born prematurely at Gritman Medical
Center in Moscow, Idaho. Mother’s amniotic fluid had ruptured prematurely due to drug use.
Tests confirmed that A.C.S. was prenatally exposed to methamphetamine. Shortly after her birth,
A.C.S. was life-flighted to Sacred Heart Medical Center in Spokane, Washington for treatment.
          On-call staff for the Department conducted an initial safety assessment and the
Department’s Region 2 Child Welfare Supervisor (Region Supervisor) met with Mother at
Gritman Medical Center on December 27, 2017. Mother explained that she and Father had been
in an on-and-off relationship for the past 20 years. At the time of the meeting, Mother and Father
lived together in a camper on his family’s farm near Kendrick, Idaho. Mother disclosed that she
actively used methamphetamine and had used methamphetamine while pregnant with A.C.S. She
also explained that she and Father used methamphetamine together in their camper, sometimes
with their children present.
          Mother described frequent incidents of domestic violence that occurred in the home. For
instance, when the couple fought they would yell and throw appliances and other objects at each
other. She also recalled an incident where the windshield of one of their vehicles had been
shattered when an object was thrown at it during a fight. Mother also described an incident
where Father “ripped the door off the hinges of the camper” during a “drug-induced altercation”
and left it on the ground for days. During another incident, Father threatened to harm himself and
Mother with a firearm while the children were “in the vicinity.”
          Based on the information Mother provided to the Region Supervisor and the rest of its
investigation, the Department filed a petition to remove the children from the home under the
Child Protection Act on January 2, 2018. The magistrate court granted the petition the same day


                                                   2
it was filed and scheduled a shelter-care hearing for January 4, 2018. At the hearing, Mother
stipulated to the Department retaining custody of all three children on the basis of an unstable
home environment. Father was not present, but attended a continued shelter-care hearing on
January 8, 2018, where he also stipulated to jurisdiction due to an unstable home environment.
B.L.S. was placed into foster care with one of Father’s cousins and A.C.S. was eventually placed
into foster care with Father’s sister after a one-month stay with another foster family.
       After an adjudicatory hearing where Father and Mother again stipulated to jurisdiction
and custody, the Department worked with the parents to develop a case plan. Father agreed to the
tasks in the case plan and it was adopted by the court on February 23, 2018.
       Father’s case plan contained tasks for him to complete that were designed with the goal
of establishing “stability in his life so he is able to be a safe parent to his children” by living “a
sober life, free of abuse and neglect for himself and his children.” The first task in Father’s case
plan required him to complete a substance abuse assessment (GAIN-I assessment) and comply
with the recommendations of the treatment provider. Father was supposed to begin the first task
no later than 15 days from the date the case plan was approved. The second task required Father
to establish and maintain sobriety, complete random urinalysis tests (UAs) at the request of
Department staff, and self-report barriers to attending treatment or maintaining sobriety. The
third task required Father to attend and participate in mental health services. The fourth task
required Father to demonstrate stability in his housing status by establishing sober housing.
Father’s fifth task required that he demonstrate the ability to meet his own basic needs as well as
the needs of his children. This task included the requirement that he demonstrate financial
stability through continued employment or accessing other resources to ensure his and his
children’s needs were met. Father’s sixth task required that he participate in all scheduled
visitation with his children and demonstrate his ability to recognize the needs of his children by
responding to them in an age-appropriate manner. The seventh task required him to actively
participate in all reunification services with his children. The final task required Father to address
the domestic violence and relationship conflict with Mother if they planned to stay together. The
case plan listed individual counseling, anger-management evaluations, couples counseling, and
parent counseling as possible services to be used in accomplishing this task.
       The magistrate court held review hearings in May, June, and September of 2018 to
evaluate the parents’ progress on their case plans, the status of the children in their foster-care

                                                  3
placements, and the Department’s reunification efforts. At a review hearing on October 29, 2018,
the Department requested an early permanency hearing on the grounds that both parents had
made little progress on their case plans. Agreeing that the parents had made very little progress
up to that point, the magistrate court moved the permanency hearing up from December 28,
2018, to November 26, 2018. At the permanency hearing, the magistrate court approved a
permanency plan that sought termination of parental rights and relative adoption with the foster
parents as the primary goal for each child.
       The Department subsequently filed a petition to terminate the parental rights of both
Mother and Father on December 11, 2018, approximately 11 months after the children had been
placed in the Department’s custody. At the time of the trial, Father was renting a house in
Kendrick and both he and Mother were living there together. The Department’s petition asked
the magistrate court to terminate Father’s parental rights on the following grounds:
                                              COUNT I
               The children are neglected as defined in I.C. §§ 16-2005(1)(b), 16-
               2002(3)(a), and 16-1602(31)(a) [because they] are without proper
               parental care and control, and/or subsistence, medical and/or other
               care or control necessary for their well-being because of the
               conduct and/or omission of their parents, and/or their neglect or
               refusal to provide [for] them . . . .
                                              COUNT II
               The children are neglected as defined in I.C. §§ 16-2005(1)(b), 16-
               2005(1)(d), 16-2002(3)(a), and 16-602(31)(b) because their parents
               are unable to discharge their responsibilities to and for them and,
               as a result of such inability, the children lack the parental care
               necessary for their health, safety and/or well-being. Such inability
               will continue for a prolonged indeterminate period . . . .
                                              COUNT III
               The parents have neglected the children as defined in I.C. § 16-
               2005(1)(b) because the parents have failed to comply with the
               Court’s orders and/or the case plan in a Child Protective [A]ct
               case. [The children] have been in the custody of the Idaho
               Department of Health and Welfare since their removal on January
               2, 2018.




                                                  4
         After a four-day trial, 1 the magistrate court made the following findings by clear and
convincing evidence: the Department had legal custody of the children for 15 of the most recent
22 months without reunification occurring; Father failed to comply with the case plan, failed to
provide proper parental care and control for his children, and is unable to discharge his parental
responsibilities; and termination of Father’s parental rights was in the best interest of B.L.S. and
A.C.S.
         The magistrate court entered a final order terminating Father’s parental rights to B.L.S.
and A.C.S. on June 11, 2019. Father timely appeals.
                                         II. ISSUES ON APPEAL
    1. Did Father properly preserve his argument that Idaho Code section 16-1622(2)(g)(i)
       caused the magistrate court to violate his right to due process?
    2. Is the magistrate court’s decision to terminate Father’s parental rights to B.L.S. and
       A.C.S. supported by substantial, competent evidence?
                                      III. STANDARD OF REVIEW
         Under Idaho Code section 16-2005(1), a court may terminate parental rights “if it finds
that doing so is in the best interests of the child and that at least one of five grounds for
termination is satisfied.” In re Doe (2014-23), 157 Idaho 920, 923, 342 P.3d 632, 635 (2015).
The grounds set out by the trial court for terminating parental rights “must be proved by clear
and convincing evidence.” In re Doe (2013-15), 156 Idaho 103, 105–06, 320 P.3d 1262, 1264–
65 (2014) (citing Matter of Aragon, 120 Idaho 606, 608, 818 P.2d 310, 312 (1991));
I.C. § 16-2009. To meet the clear-and-convincing standard, there must be “evidence indicating
that the thing to be proved is highly probable or reasonably certain.” Matter of Doe II, 165 Idaho
199, 202, 443 P.3d 213, 216 (2019) (quoting In re Adoption of Doe, 143 Idaho 188, 191, 141
P.3d 1057, 1060 (2006)).
         On appeal, this Court must conduct an independent review of the record, but “must draw
all reasonable inferences in favor of the magistrate court’s judgment, as the magistrate court has
the opportunity to observe witnesses’ demeanor, to assess their credibility, to detect prejudice or
motive and to judge the character of the parties.” In re Doe (2014-23), 157 Idaho at 923, 342
P.3d at 635 (quoting Doe v. Doe, 150 Idaho 46, 49, 244 P.3d 190, 193 (2010)). When a
magistrate court has applied the clear and convincing standard, this Court “will not disturb the

1
 The first three days of the trial took place on February 28, March 1, and March 5, 2019. Mother gave birth to a
fourth child on March 21, 2019, and the fourth day of the trial was continued from March 25 to May 2 at the request
of the parents.

                                                         5
magistrate court’s decision to terminate parental rights if there is substantial, competent evidence
in the record to support the decision.” Doe, 150 Idaho at 49, 244 P.3d at 193. “Substantial,
competent evidence is such evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. (citation and internal quotations omitted).
                                         IV. ANALYSIS
A. Father failed to preserve his argument that Idaho Code section 16-1622(2)(g)(i) caused
   the magistrate court to violate his right to due process.
       Father argues that an apparent difference between 42 U.S.C. § 675(5)(E)(i) and Idaho
Code section 16-1622(2)(g)(i) caused the magistrate court to violate Father’s due-process rights
by holding a permanency hearing 11 months into the case. However, Father raises this issue for
the first time on appeal.
        “Generally, an issue presented on appeal must have been properly framed and preserved
in the court below.” Fed. Home Loan Mortg. Corp. v. Butcher, 157 Idaho 577, 581, 338 P.3d
556, 560 (2014) (citations omitted). “The Court will not consider issues that are raised for the
first time on appeal.” Id. (citing Sadid v. Idaho State Univ., 151 Idaho 932, 941, 265 P.3d 1144,
1153 (2011)).
       At the October 29, 2018, hearing, Father objected to moving the permanency hearing
from December 28, to November 26, 2018. Father’s objection was on the grounds that he was
seeking inpatient treatment at the time of the hearing and that it was too early to decide whether
to move up the permanency hearing date. Then, at the permanency hearing itself, Father objected
again, arguing it was too early to change permanency goals from reunification to termination and
adoption. Father argued there that he was now receiving inpatient treatment for his drug
addiction, and, in light of his recent progress, the court should refrain from changing the
permanency goals.
        Father did not argue at either hearing that moving up the permanency hearing would
violate his right to due process. He did not mention 42 U.S.C. § 675(5)(E)(i), let alone argue that
it was substantively different than Idaho Code section 16-1622(2)(g)(i). In fact, Father provided
no legal authority in the record below to support his argument that moving up the permanency
hearing was improper. Therefore, Father failed to preserve his due process argument for appeal.
We will not find error in a district court’s decision on an issue it did not have the opportunity to
address. State v. Gonzalez, 165 Idaho 95, 99, 439 P.3d 1267, 1271 (2019) (“We will not hold that


                                                 6
a trial court erred in making a decision on an issue or a party’s position on an issue that it did not
have the opportunity to address.”).
       Even though Father’s failure to preserve his argument is dispositive in this case, we
nevertheless address it to provide guidance should similar arguments be made in the future. Had
Father properly preserved his argument, it would fare no better on the merits. Father argues that
42 U.S.C. § 675(5)(E)(i) creates an implied policy of “patience and extra time for parents if
family members, at the state’s option, are caring for the children . . . .” Under Father’s
interpretation, Idaho Code section 16-1622(2)(g)(i) does not contain the same “policy of
patience” due to textual differences between the Idaho statute and its federal counterpart. This
reasoning leads Father to conclude that the magistrate court violated his right to due process
because it was unable to consider the implied “policy of patience” when deciding whether to
move up the permanency hearing. However, the statutes impose requirements on the
Department, not the magistrate court, so Father misunderstands the mechanics of both statutes.
       To illustrate, the federal statute provides in relevant part:
               In the case of a child who has been in foster care under the
               responsibility of the State for 15 of the most recent 22 months . .
               . the State shall file a petition to terminate the parental rights of the
               child’s parents . . . and, concurrently, to identify, recruit, process,
               and approve a qualified family for adoption, unless –
                       (i) at the option of the State, the child is being cared for by
                       a relative.
42 U.S.C. § 675(5)(E)(i) (emphasis added).
       The Idaho statute on the other hand, is worded as follows:
               If the child has been in the temporary or legal custody of the
               department for fifteen (15) of the most recent twenty-two (22)
               months, the department shall file, prior to the last day of the
               fifteenth month, a petition to terminate parental rights, unless the
               court finds that:
                       (i) The child is placed permanently with a relative.
I.C. § 16-1622(2)(g)(i) (emphasis added).
       Idaho Code section 16-1622(2)(g) serves to impose a requirement on the Department, not
any determination made by the magistrate court. Specifically, the statute requires the Department
to file a petition to terminate parental rights if a child has been in their custody for 15 of the most
recent 22 months without reunification occurring. Section 16-1622(2)(g)(i) serves as an
exception to that rule, relieving the Department of the requirement if the child has been placed

                                                  7
with a relative. In other words, the exception gives the Department the option of declining to file
a petition to terminate parental rights under certain circumstances. It does not have any bearing
on any decision made by the magistrate court.
       Furthermore, any perceived difference between Idaho Code section 16-1622(2)(g)(i) and
42 U.S.C. 675(5)(E)(i) may present an issue of whether Idaho’s plan for foster care and adoption
assistance qualifies for federal funding, but it does not present an issue of Father’s right to due
process. See 42 U.S.C. 670. (explaining that 42 U.S.C. 675(5)(E)(i) is part of a federal statutory
scheme designed to provide states with federal funding if they implement programs consistent
with 42 U.S.C. 670 et seq.). Thus, even if Father had preserved his due-process argument for
appeal, it would have failed on the merits.
B. The magistrate court’s decision to terminate Father’s parental rights is supported by
   substantial, competent evidence.
       Termination of parental rights requires a two-part finding that (1) at least one of the five
statutory bases for termination has been met, and (2) termination is in the best interests of the
child. In Interest of Doe I, 163 Idaho 274, 277, 411 P.3d 1175, 1178 (2018) (citing In re Doe
(2014-23), 157 Idaho 920, 923, 342 P.3d 632, 635 (2015)); see also I.C. § 16-2005(1). We
discuss each part below.
       1. Bases for termination
       Idaho Code section 16-2005(1) lays out the five possible statutory bases for termination
of parental rights. “Each statutory ground is an independent basis for termination.” State v. Doe,
144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007) (citation omitted).
       The relevant statutory basis for termination in this case is neglect. See I.C. §
16-2005(1)(b). “Neglect” can be established in a number of ways, including: by failing to
comply with the case plan under Idaho Code section 16-2002(3)(b), failing to provide proper
parental care and control under Idaho Code section 16-1602(31)(a), and inability to discharge
parental responsibilities under Idaho Code section 16-1602(31)(b). The magistrate court found,
by clear and convincing evidence, that Father neglected B.L.S. and A.C.S. as defined under all
three statutes. We review each finding in turn.




                                                  8
                i. Substantial, competent evidence supports the magistrate court’s finding that
                   Father neglected his children as defined by Idaho Code section 16-2002(3)(b).
       The magistrate court found by clear and convincing evidence that Father neglected his
children under Idaho Code section 16-2002(3)(b). That section provides that a child is
“neglected” where:
       The parent(s) has failed to comply with the court’s orders or the case plan
       in a child protective act case and:
               (i) The department has had temporary or legal custody of the child
               for fifteen (15) of the most recent twenty-two (22) months; and
               (ii) Reunification has not been accomplished by the last day of the
               fifteenth month in which the child has been in the temporary or
               legal custody of the department.

I.C. § 16-2002(3)(b). To find neglect under Idaho Code section 16-2002(3)(b), the magistrate
court must “find that the parent is responsible, whether directly or indirectly, for non-compliance
with the requirements of a case plan.” Matter of Doe, 164 Idaho 875, 879, 436 P.3d 1224, 1228
(2019) (citing Idaho Dep’t of Health & Welfare v. Doe (2016-14), 161 Idaho 596, 600, 389 P.3d
141, 145 (2016)). “This requirement reflects the reality presented by parents who engage in
behavior that results in non-compliance with no apparent thought or consideration of the effect of
that behavior upon the case plan.” Id.
       In this case, the magistrate court made its findings of fact in thorough detail. In applying
Idaho Code section 16-2002(3)(b), the magistrate court first found that “[t]he Department has
had custody for fifteen of the most recent 22 months, and reunification was not accomplished by
the last day of the fifteenth month.”
       Here, the Department took custody of the children on January 2, 2018, and the magistrate
court ordered termination of Father’s parental rights on June 11, 2019. Therefore, the children
had been in the custody of the Department for 15 of the most recent 22 months without
reunification occurring.
        After addressing the timing requirements, the magistrate court found that Father failed to
comply with the case plan, it explained:
                       Father had not completed one Case Plan task by the
               completion of trial, and has not substantially complied with any
               Case Plan task over the life of this case. He did not complete a
               GAIN assessment until July 2018 (very late), and failed to follow
               any of its recommendations. He was discharged from treatment for

                                                9
               lack of attendance. Father continued to actively use
               methamphetamine, thus causing him to miss supervised visitations
               (especially those with ACS), individual and group counseling,
               random UAs, and office meetings. Father failed to engage in
               treatment until the eleventh hour.
                       Father’s continued sobriety is in question. Questions
               remain based on his late entry into outpatient treatment, his
               declining a hair follicle test and his refusal to submit to UAs until
               April 2019. Even if sober, Father has not been sober long enough
               to prove such will be maintained. Father was placed in modified
               outpatient treatment based on his need to work and the distance
               between Kendrick and Lewiston. Father has done nothing to
               address his mental health. He has downplayed and largely ignored
               the domestic violence in the household, and discounts its damaging
               effect on the children.
                       Father seems to be in denial about the negative affect that
               his volatile, violent, relationship with Mother had on the
               household. Until Father addresses his own mental health and
               co-dependency issues through individual counseling (not substance
               abuse or couples counseling), the children remain at risk.
Simply put, Father did not comply with his case plan.
       Father contends that it was impossible for him to fully comply with a number of tasks in
his case plan. He argues it was impossible to comply with the first task because he was unable to
enter inpatient treatment due to reasons beyond his control. Specifically, he argues that through
no fault of his own, the funding window lapsed a day early, preventing him from seeking
inpatient treatment. The window was supposed to last for 30 days.
       However, Father admits that he failed to obtain a GAIN-I assessment within the 15-day
period provided for in the case plan. As to seeking treatment, Father waited until the 29th day of
his 30-day funding window before attempting to enter inpatient treatment. There was testimony
at trial that Father would have qualified for funding had he called sooner, instead of waiting until
one day before the funding window closed.
       Father also contends that it was impossible to comply with the third, fifth, and eighth
tasks in his case plan. He claims that he could not engage in mental health treatment until he
obtained substance abuse treatment. He argues that the couples counselor told him to seek
substance abuse treatment before continuing couples counseling. By the time he completed
inpatient treatment, he further claims, it was too late to engage in mental health treatment or
address the domestic violence issues between him and Mother because the permanency goal had


                                                10
already been changed. Likewise, he argues that his treatment-related obligations prevented him
from working 40 hours a week to reach financial stability in time.
       However, while these facts may have made compliance more difficult, they did not
render compliance impossible. Father could have sought individual mental health counseling at
any point during the life of his case plan. To the extent that Father argues he did not have enough
time to work his case plan, he is responsible for his own failure because he waited until the 11th
month before attending inpatient treatment. Had Father obtained his GAIN-I assessment within
the original 15-day window and thereafter entered into inpatient treatment, he would have had
more time to complete the other tasks in his case plan such as seeking mental health treatment,
obtaining financial stability, and addressing the domestic violence in his relationship with
Mother. Therefore, it was not impossible for Father to comply with any tasks in the case plan.
His failure to do so stems largely from his lack of efforts during the first 11 months of the case.
       In sum, substantial, competent evidence supports the magistrate court’s finding that
Father neglected B.L.S. and A.C.S. by failing to comply with his case plan under Idaho
Code section 16-2002(3)(b).
               ii. Substantial, competent evidence supports the magistrate court’s finding that
                   Father neglected his children as defined by Idaho Code sections
                   16-1602(31)(a) and 16-1602(31)(b).
       The magistrate court also found by clear and convincing evidence that Father neglected
his children under Idaho Code sections 16-1602(31)(a) and 16-1602(31)(b). A “neglected” child
under Idaho Code section 16-1602(31)(a) is a child “[w]ho is without proper parental care and
control, or subsistence, medical or other care or control necessary for his well-being because of
the conduct or omission of his parents, guardian or other custodian or their neglect or refusal to
provide them . . . .” A “neglected” child under Idaho Code section 16-1602(31)(b) is a child
“[w]hose parents, guardian or other custodian are unable to discharge their responsibilities to and
for the child and, as a result of such inability, the child lacks the parental care necessary for his
health, safety or well-being . . . .” In determining whether a child is neglected under Idaho Code
section 16-1602(31), the court “may consider both past and current conduct.” In Interest of Doe
Children, 163 Idaho 367, 373, 413 P.3d 767, 773 (2018) (citation omitted). This Court has
recognized that evidence of drug problems (which interfere with parental abilities), unstable
employment or housing, and incarceration all support a finding of neglect. Matter of Doe
Children, 164 Idaho at 490, 432 P.3d at 39 (citing Idaho Dep’t of Health & Welfare v. Doe

                                                 11
(2016-32), 161 Idaho 754, 390 P.3d 1281 (2017)). Also, “infliction of perpetual domestic
violence, even if not directed at the children, supports a finding of parental neglect as it provides
for an unstable and dangerous home environment.” In re Doe, 143 Idaho 343, 347, 144 P.3d 597,
601 (2006) (citation omitted).
       In finding that Father neglected B.LS. and A.C.S. under Idaho Code sections
16-1602(31)(a) and 16-1602(31)(b), the magistrate court pointed to the “extreme volatility and
violence surrounding the relationship between Mother and Father. . . .” The magistrate court
explained that the violence occurred “over a substantial period of time,” which, considered
alongside the “severe substance use in the household” and instability in the home, established a
sufficient basis for termination.
       The evidence in the record supports the magistrate court’s determination. The
Department became involved in this case after receiving a referral that A.C.S. was born
prematurely due to being prenatally exposed to methamphetamine. Mother testified that she and
Father had used methamphetamine for years. Father’s substance abuse counselor testified that
Father self-reported methamphetamine use on five separate occasions during the time in which
he was supposed to be working his case plan. Mother further testified about multiple instances of
domestic violence between herself and Father that occurred in front of their children.
Specifically, she testified she and Father fought frequently, sometimes escalating to the point of
throwing appliances and other objects at each other. She testified that, on one occasion, Father
wielded a firearm inside of the household, threatening to harm himself or her in front of one their
children. She also described a “drug induced altercation,” where Father ripped the door of their
home off its hinges and left it on the ground. Father also had pending criminal charges for felony
grand theft and several misdemeanors including injury to a child, possession of a controlled
substance, and possession of drug paraphernalia at the time of trial. Therefore, substantial,
competent evidence supports the magistrate court’s findings of neglect under Idaho Code section
16-1602(31)(a) and 16-1602(31)(b).
       2. Best Interests of the Children
       As noted above, even if a statutory basis for termination of parental rights exists,
termination is only proper if it is also in the best interests of the child. I.C. § 16-2005(1). Here,
the magistrate court found by clear and convincing evidence that termination of Father’s parental



                                                 12
rights was in the best interests of B.L.S. and A.C.S. Father argues that this finding is not
supported by substantial, competent evidence. We disagree.
       There is “no set list of factors a court must consider” when conducting a
best-interests-of-the-child analysis. Doe v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015).
However, there are a number of factors that a trial court may consider, including “stability and
permanency of the home, unemployment of the parent, the financial contribution of the parent to
the child’s care after the child is placed in protective custody, improvement of [the] child while
in foster care, the parent’s efforts to improve his or her situation, and the parent’s continuing
problems with the law.” In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014) (citations
omitted). A trial court may also consider “whether the child’s needs are being met, and the
child’s need for stability and certainty.” Idaho Dep’t of Health & Welfare v. Doe, 152 Idaho 797,
803, 275 P.3d 23, 29 (Ct. App. 2012) (citing Doe v. Dep’t of Health & Welfare, Human Servs.
Div., 141 Idaho 511, 516–17, 112 P.3d 799, 804–05 (2005)).
       The magistrate court stated the following in support of its conclusion that termination of
both Mother’s and Father’s parental rights was in the best interests of the children:
               There is no basis to believe that Mother or Father can provide the
               safe, structured, and nurturing environment necessary to address
               these children’s special needs. These needs arose due to the
               extreme neglect (both in utero and after birth) by both parents in
               the home due to their substance abuse, depression and domestic
               violence in the home in the presence of the children.
       Here, substantial, competent evidence supports the magistrate court’s decision that
termination of Father’s parental rights was in the best interests of B.L.S. and A.C.S. First, the
magistrate court considered that B.L.S.’s needs were not being met when she was living with her
parents. B.L.S.’s counselor testified that B.L.S. was forced into the role of peacemaker and
caretaker while she lived with the family. He further testified about how instability in the home
while she lived with her parents caused B.L.S. to suffer PTSD, adjustment disorder, anxiety, and
depression, which led to nightmares and flashbacks.
       The magistrate court then considered that B.L.S. has substantially improved while in
foster care. B.L.S.’s foster parent, who is also Father’s cousin, testified that she had slowly taken
over caring for X.V.S. so that B.L.S. could transition back into just being a kid again. She further
testified that she noticed a positive change in B.L.S.’s behavior after B.L.S. allowed her to take



                                                 13
over as the caretaker for X.V.S. The frequency of B.L.S.’s nightmares and flashbacks also
diminished significantly in foster care.
        As for A.C.S., the magistrate court first considered the circumstances of her birth and
Father’s lack of a relationship with the child. Mother did not seek prenatal care for A.C.S. and
she was born testing positive for methamphetamine. When she left the hospital and went into
foster care, A.C.S. would frequently spit-up and experience diarrhea. A.C.S. also suffered
developmental delays and had limited use of her arms as a result of prenatal exposure to drugs.
Father’s case worker testified that Father questioned his paternity of A.C.S. and failed to show
up for many visits with her. This led the magistrate court to conclude that Father had not
established a bond with A.C.S. Her foster parent testified, on the other hand, that A.C.S. requires
extra nurturing and patience, which her family has given to A.C.S. since she was placed in their
home.
        The magistrate court also found that B.L.S. and A.C.S. need stable, structured, safe, and
sober environments in order to thrive. B.L.S.’s counselor testified that it was best for B.L.S. to
remain in an environment where she felt safe and secure. The guardian ad litem also testified that
B.L.S. and A.C.S. need a stable and peaceful environment. The evidence just discussed, coupled
with the evidence of Father’s substance abuse, domestic violence issues, and mental health
issues, provide ample support for the magistrate court’s decision. Therefore, the magistrate
court’s determination that termination of Father’s parental rights was in the best interests of
B.L.S. and A.C.S. is supported by substantial, competent evidence.
                                           V. CONCLUSION
        Substantial, competent evidence supports the magistrate court’s findings that Father
neglected his children and that termination of Father’s parental rights was in the children’s best
interests. Accordingly, we affirm the magistrate court’s order terminating Father’s parental rights
to B.L.S. and A.C.S. Costs are awarded to the Department.
        Justices BEVAN, STEGNER, MOELLER, and TROUT, Pro Tem, CONCUR.




                                                14